Ruderman v City of New York (2016 NY Slip Op 06148)





Ruderman v City of New York


2016 NY Slip Op 06148


Decided on September 27, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 27, 2016

Friedman, J.P., Andrias, Richter, Gische, Kahn, JJ.


1699 651466/13

[*1]Irving Ruderman, Plaintiff-Appellant,
vCity of New York, et al., Defendants-Respondents.


Kraus & Zuchlewski LLP, New York (Geoffrey A. Mort of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Jane L. Gordon of counsel), and Kelley Drye & Warren LLP, New York (Anne-Marie Mitchell of counsel), for respondents.

Order, Supreme Court, New York County (Margaret A. Chan, J.), entered on or about September 22, 2014, which granted defendants' motion to dismiss the complaint, unanimously affirmed, without costs.
Although the order did not expressly address plaintiff's retaliation claim, it unambiguously granted defendants' motion to dismiss in its entirety. CPLR 2219(a) provides the court with "broad leeway" as to the form of the order, and the parties addressed this claim in their motion papers (Corteguera v City of New York, 179 AD2d 362, 363 [1st Dept 1992]).
Plaintiff's retaliation claim under federal and state civil rights law and under the New York City Human Rights Law was properly dismissed because the amended complaint failed to provide a basis for a reasonable jury to conclude that the job offer that was extended to plaintiff was rescinded because of his inquiry to the Equal Employment Opportunity Commission (EEOC). There is no dispute that the job offer was re-confirmed, even after defendant City of New York's employees were aware of the inquiry (see Forrest v Jewish Guild for the Blind, 3 NY3d 295, 313 [2004]).
There is also no dispute that plaintiff failed to complete the routine paperwork, which stated that this might result in not being appointed to the position that was offered. Plaintiff failed to allege facts sufficient to demonstrate a causal connection between the adverse employment action and his EEOC inquiry or that the stated reason for rescinding the job offer was a pretext for impermissible retaliation (see Treglia v Town of Manlius, 313 F3d 713, 721 [2d Cir 2002]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: SEPTEMBER 27, 2016
CLERK